C. Johnson, J.
¶37 (concurring/dissenting) — The lead opinion correctly concludes that Loudon prohibits the type of ex parte contact that took place in this case. Loudon v. Mhyre, 110 Wn.2d 675, 756 P.2d 138 (1988). The lead opinion, however, disregards Loudon’s clear prohibition on such contacts by failing to couple the violation with any meaningful remedy. The lead opinion compounds this error by creating an almost insurmountable burden for the party that has committed no wrongdoing while providing no clear guidance for determining when prejudice is sufficient to warrant remedial measures.
¶38 The lead opinion has blurred Loudon’s bright line rule by recognizing that contact is in violation of the rule, while denying the aggrieved party an appropriate remedy. In Loudon, we announced a clear rule with simple application. The rule provides straightforward guidance on what constitutes improper ex parte communication. In Loudon, we rejected reliance upon protective orders in this situation precisely because we did not want to force trial courts to supervise these situations. Loudon, 110 Wn.2d at 679. We hesitated to require an inquiry into the contact itself, preferring the simpler route of complete prohibition.7 The lead opinion has muddied that choice by condemning what occurred in this case but then concluding no remedy should be available to the “innocent” party.
¶39 In doing so, the lead opinion places an almost insurmountable burden on the party that has done nothing wrong. The lead opinion finds it more appropriate that the innocent party bear the burden of showing some type of prejudice as the party with the greater interest in preventing such contact. Lead opinion at 672. But the plaintiff has the least control over preventing the harm to begin *679with. In this case, the plaintiff took explicit steps to prevent such contact.8 There is nothing else the plaintiff could have done, and in these situations, no burden should be placed on them.
¶40 The lead opinion, finally, gives no guidance or standards on how its prejudice inquiry can be satisfied. The contact in this case was initiated by defense counsel’s voice message to the treating physician’s counsel, informing her that the plaintiff’s expert witness had been critical of the treating physician’s care. This was followed by a transmission of the transcript of the critical testimony, the plaintiff’s trial brief, and defense counsel’s proposed line of questioning.9 This type of contact is prohibited under the Loudon rule, and some remedy should flow from the violation.
¶41 We should follow Loudon and hold that when a violation occurs, the remedy is to grant a new trial. The Court of Appeals should be reversed and the case remanded.
Sanders, Chambers, and Stephens, JJ., concur with C. Johnson, J.
Reconsideration denied March 1, 2011.

 Indeed, an inquiry requirement places a greater burden on the trial court as well as the parties. In Ford v. Chaplin, 61 Wn. App. 896, 898-99, 812 P.2d 532 (1991), the trial court wrongly granted defense counsel’s request to have ex parte contacts with plaintiff’s treating physicians. But, since there was no deposition of the physician in the record, it was impossible to determine whether his testimony was influenced by the contact, and the appellate court was therefore forced to conclude the error was harmless.


 The plaintiff’s complaint expressly notified the defendant not to contact treating physicians: “[T]he defendants are not to contact any treating physician, past, present, or subsequent, without first notifying counsel for the plaintiff so that she might bring the matter to the attention of the Court and seek appropriate relief, including imposing limitations and restrictions upon any desire or intent by the defendants to contact past or subsequent treating physicians ex parte, pursuant to the rule announced in Loudon v. Mhyre, 110 Wn.2d 675 (1988).” Compl. at 10.


 One can reasonably assume that experienced trial counsel craft questions to witnesses to elicit responses favorable to their theory and arguments to be made at trial. We should conclude that such actions were knowingly and intentionally done to support their trial strategy and theory. The party innocent of wrongful contact should not be required to establish this as prejudice.